                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        No. 5:19-CV-73-FL


 JOHN R. CARTER,                                 )
                                                 )
                         Plaintiff,              )
                                                 )
                       v.                        )
                                                 )                      ORDER
 ANDREW SAUL,                                    )
 Commissioner of Social Security,                )
                                                 )
                         Defendant.              )



        This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert T. Numbers, II, recommending that defendant’s motion to

dismiss (DE 15) be denied without prejudice. Defendant has not filed objections, and plaintiff has

filed objections generally urging the court to deny the motion and award benefits. This matter is ripe

for ruling.

        Upon careful review of the M&R and of the record generally, the court hereby ADOPTS the

recommendation of the magistrate judge as its own, and, for the reasons stated therein, defendant’s

motion to dismiss is DENIED WITHOUT PREJUDICE. Plaintiff’s request for an award of benefits

in his favor is premature because a briefing order has not been entered. The clerk of court is directed

to continue management of this case.

        SO ORDERED this the 23rd day of December, 2019.


                                                               ______________________________
                                                               LOUISE W. FLANAGAN
                                                               United States District Judge
